Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Examiner thanks Applicant for the claim amendments submitted on 5/2/2022 to overcome the previous claim objections and rejections under 35 U.S.C. 112(a) and 112(b). The amendments have overcome all previous objections and rejections, withdrawn herein. 
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
As previously stated in the Non-Final Office Action, the closest prior art of record, Bass (US 7703356) discloses an active unit (Figures 3 and 4) having a first base (42) and a first cover (43) which is mounted to the first base; a front wheel, a middle wheel and a rear wheel (52, 54, 56); outer teeth of the middle wheel (54) being respectively engaged with outer teeth of the front wheel and the rear wheel (52, 56) so that the front wheel, the middle wheel and the rear wheel can rotate simultaneously; a rear recess (adjacent 49b) being defined in a rear portion of the first base; the rear recess having a rear pivotal hole (49b) defined through a bottom thereof; a polygonal first engaging portion (64) defined centrally in the front wheel (52) for connecting a workpiece (see Figure 3; see square in wheel 52); the rear wheel (56) having an axial hole (66) defined centrally therethrough; at least one passive unit (40b) including a second base and a second cover which is mounted to the second base, a first wheel and a second wheel rotatably received in a space between the second base and the second cover (wherein Col. 4, lines 15-22 disclose that modules 40a-c are identical, i.e. therein exists a second base and second cover, as well as additional wheels).
However, Bass, when taken alone or in combination does not teach, suggest, or render obvious the structural requirements between the teeth of the passive unit engaging with the teeth of the active unit, engaging teeth in the hole (49b), or the switching shaft disposed and functioning as required by the claim, in combination with the additional elements of the claim. Bass instead discloses a different locking mechanism by gripping the outer portions (48) of modules (40a-c) using locking member (60).The modifications to meet the claimed invention would require extensive reconstruction to the invention of Bass, wherein the structural integrity and functionality of the modules would not be ensured. 
Examiner performed an updated search and uncovered Lee (US 8960056), including structure directed towards a switching shaft (lock 30 with protrusion 37 and screw 34), a spring (33), third engaging teeth (31) for locking with teeth (45) and (28). However, not only would the modification to the prior art of Bass to include the teachings of Lee be considered extensive reconstruction, but the disposition of the spring element disposed in and functionally required by the claims, in combination with the additionally elements of the claimed invention, is not taught, suggested, nor rendered obvious by the prior art. For these reasons, Examiner has found the application in condition for allowance, issued herein. 
Claims 2-12 are allowed due to dependency from an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723  

/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723